Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 11/11/2020, the following occurred: Claims 1-5 and 8-15 have been amended; and claims 6-7 have been cancelled.
Claims 1-5 and 8-15 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/EP2017/071320 filed on 08/24/2017 which claims priority to EP16185507.7 filed on 08/24/2016.

Information Disclosure Statement
The Information Disclosure Statements (3/3) submitted on 11/11/2020 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“A processing unit configured to” in claims 1 and 3.
“A user interface configured to” in claims 1 and 4.
“A classification unit configured to” in claim 11.
“A device according to claim 1 and configured for adaptive intervention” in claim 11.
“program code means for causing” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification recites about the following:
“A processing unit configured to” in claims 1 and 3: The processing unit is a processor of the computer performing the method steps (see Specification pg. 21, Ln. 31 and pg. 4, Ln. 10-12).
“A user interface configured to” in claims 1 and 4: The user interface has a video component structure, e.g. a screen (see Specfication pg. 16, Ln. 29-31).
“A classification unit configured to” in claim 11: The Examiner interprets the classification unit configured to provide personal data of the individual as the device according to claim 1, noting that claim 12 also recites similarly “receiving, by a device according to claim 1, personal data of the individual”. See also the 
“A device according to claim 1 and configured for adaptive intervention” in claim 11: In light of amended claim 12, the device of claim 1 is a grouping of computer components including the first sensor, and the system of claim 11 is the computer including the first sensor (see Specification pg. 4, Ln. 10-12); and
“Program code means for causing” in claim 15: The program code means is software code of the computer program, which may or may not be an unclaimed non-transitory computer readable media (see pg. 4, Ln. 10-12 and pg. 33, Ln. 17-20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8-10 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the intervention signal”, which lacks antecedent basis. The Examiner interprets “an intervention signal” as a projection, i.e., the projection of claim 1, part (iii).
By virtue of their dependence on claim 1, the basis of rejection for claim 1 also applies to claims 2-5 and 8-15.
Claim 13 recites “the step of intervening… comprises addressing the individual directly via an interface…” (emphasis added). It is technically unclear whether the interface of claim 13 is the interface of claim 12 (of the device according to claim 1). The Examiner interprets the interface as the interface of the device according to claim 1, i.e., the user interface.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 11, 12, and 15 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without additional elements and/or significantly 
[…] arranged in the vicinity of the individual and/or in contact with the
individual, wherein […] is configured to obtain sensor data about the individual;
(optionally) […] configured to provide the personal data of the individual;
(optionally) Receiving, […], personal data of the individual;
[…] configured to: 
receive personal data of the individual,
generate, from the sensor data about the individual and the personal data of the individual, a total risk score of the individual and (optionally) calculating, […], the total risk score of the individual,
determine, based at least in part on the personal data of the individual and the generated total risk score, a projection regarding both an imminent bed fall of the individual and a timeframe for an intervention to prevent the bed fall of the individual and (optionally) determining, […] a projection regarding an imminent bed fall of the individual and a timeframe for an intervention to prevent the bed fall of the individual based on the obtained data, and
distinguish an ability level of the individual based on the total risk score and its change and/or development during a predetermined time-frame, wherein the ability level of the individual comprises a cognitive ability level, a communication ability level, and/or a compliance level; and
[…] configured to output the intervention signal and/or the distinguished ability level and (optionally) […] configured for adaptive intervention with the individual based on the output of the […] and the […] and (optionally) intervening at the individual based on the obtained data and the projection.
	
The abstract idea with the identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a first sensor and/or a processing unit and/or a user interface (claim 1) and/or a device (claim 11 and 12) and/or a system comprising a classification unit and the device, i.e., a computer and sensor (claim 11) and/or a computer and/or a presumably non-transitory computer readable medium (claim 15). That is, other than reciting a processing unit and/or a user interface (claims 1, 11, and 12) and/or a classification unit/computer (claim 11 and 15) and/or a presumably non-transitory computer readable medium (claim 15), the claimed invention amounts to a human following a series of rules or steps as recited in the identified abstract idea. For example, other than reciting the device of claim 1, the claims (claim 12 being representative) encompass a person following rules or instructions to receive data, perform calculations, determine the risk of an imminent bed fall, and interact positively with the at-risk individual. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that a “method of organizing human activity” includes a person’s interaction with a computer. If a claim limitation under its 
The judicial exception is not integrated into a practical application. In particular, the claims under claim interpretation recite the additional elements of a processing unit and/or a user interface (claims 1, 11, and 12) and/or a classification unit/computer (claim 11 and 15) and/or a presumably non-transitory computer readable medium (claim 15) that implement the identified abstract idea. The Examiner interprets the following under the broadest reasonable interpretation (BRI) in light of the Specification: the processing unit is a processor (pg. 21, Ln. 31), the user interface is a video component of the computer, e.g. a computer screen (pg. 16, Ln. 29-31), the classification unit is a part of the computer (pg. 4, Ln. 10-12), and the program code means is a presumably non-transitory computer program product (pg. 33, Ln. 17-20). The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing generic computer or computer component function that facilitates the identified abstract idea) such that these amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim further recites the additional element of a first sensor that collects, transmits and/or outputs data. The additional element is not described by the applicant 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processing unit and/or the user interface (claims 1, 11, and 12) and/or the classification unit/computer (claim 11 and 15) and/or the presumably non-transitory computer readable medium (claim 15) amount to no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Mere instructions to apply an exception using a generic computer and/or generic computer components cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the first sensor (i.e., a device that collects, transmits, and/or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting (i.e., presenting, i.e., displaying) has been held by the courts to be well-understood, routine, conventional 

Claims 2-5, 8-10, 13, and 14 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) are not directed to a statutory category or (2) further define the abstract idea and/or (3) do not further limit the claim to a practical application and/or (4) do not provide an inventive concept such that the claims are subject matter eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 is rejected because it does not sufficiently recite a non-transitory computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).	
The Examiner notes the Specification provides conditional/optional support for a non-transitory computer readable medium. Even with claim interpretation invoked, the conditional support for a non-transitory computer readable medium cannot be read into the claims since the Specification also provides conditional/optional support for transitory computer readable media. See Specification at pg. 33, Ln. 17-20 (“a computer program may be stored/distributed on a suitable medium, such as an optical storage medium… but may also be distributed in other forms, such as via the Internet…”) (Emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherly et al. (US 2008/0281638) in view of Oliver et al. (NPL document, see PTO-892).

Regarding claim 1, Weatherly teaches a device comprising:
A first sensor arranged in the vicinity of the individual and/or in contact with the individual, wherein the first sensor is configured to obtain sensor data about the individual (Fig. 1 and [0029] teach a fall-detecting device including one or more event monitoring device (sensors) configured to send a signal to a receiver. [0012] teaches the signal/message received by the host device contains sensed status information (sensor data); and an individual can manually intervene with the event monitoring device. Also, [0066] teaches a patient census containing biographic information and sensor information. The Examiner interprets the event monitoring device to be in the vicinity and/or in contact with the individual.);
A processing unit configured to (Fig. 2 teaches the host device processor.): 
(1) receive personal data of the individual (Fig. 2 teaches a host device including storage devices containing information about each patient. [0013] teaches the host device creates and stores (receives) the information. The Specification describes a computer providing/obtaining personal data, i.e., receiving, i.e., creating. See Specification pg. 4, Ln. 1 and pg. 4, Ln. 11. [0044] teaches the information about the individual helps the health-care provider to adequately monitor and track fall-related behavior.);
(ii) generate, from the sensor data about the individual and the personal data of the individual, a total risk score of the individual (Fig. 1 and [0040] teach storing the information about the patient (personal data) and the information about the patient’s fall alerts (sensor data), allowing for adequate monitoring and tracking of fall-related behavior. Also, [0010] teaches fall-risk assessments are based on the accumulated data. Fig. 7 and [0055] teach the host device has a summary screen for each individual containing a list of fall-risk assessments 708, and each Fall Risk Assessment is dated and given a number associated with Fall Risk. The Examiner interprets a score from 0 to 5 for Fall Risk as a total risk score.);
(iii) determine, based at least in part on the personal data of the individual and the generated total risk score, a projection regarding both an imminent bed fall of the individual and a timeframe for an intervention to prevent the bed fall of the individual (Abstract and [0010] teaches a system which calculates fall-risk assessments for each patient, and a health-care provider who uses the risk-assessment (a projection/intervention signal) to more accurately predict falls (imminent bed falls) and to prevent fall-related activities. [0051, 0068] teaches the fall-risk assessment may be based on the quantity of fall-related behavior (bed falls) that occurred during a given time period (e.g. between 4:30 and 6:30 AM) (timeframe for an intervention). [0066] teaches a fall history report/summary for an individual patient.);
(iv) […] an ability level of the individual based on the total risk score and its change and/or development during a predetermined time-frame (Fig. 7 teaches dated Fall Risk Assessment data with associated Fall Risk score (0-5). The Examiner notes the Fall Risk score changes/develops when a new Fall Risk Assessment is completed for the patient. [0003] teaches documenting fall-related activities. [0016] teaches completing follow-up actions within a predetermined period of time. The Examiner interprets the time to complete a Fall Risk Assessment as a predetermined time-frame.), 
wherein […] comprises (The Examiner notes only one of the following […] is required for the claim to be met.) 
[…], 
[…], and/or 
[…] (The Examiner notes Fig. 8, which teaches unassisted attempts are recorded in a Fall Form.); and
A user interface configured to output the intervention signal […] (Fig. 2 teaches display devices(s) (user interfaces). Abstract and [0010] teach the risk-assessment (the projection/intervention signal) for more accurately predicting falls and preventing fall-related activities. Fig. 7 and [0026] teach a screenshot of/displaying one or more fall-risk assessments.)

Weatherly does not explicitly teach 
distinguish […], 
wherein the ability level of the individual comprises 
a cognitive ability level, 
a communication ability level, and/or 
a compliance level; 
[…] and/or the distinguished ability level.

	Oliver does teach
distinguish […] (The Examiner interprets Characteristics as factors. Oliver teaches (pg. 1, left column, Results): in phase 1 five factors were independently associated with a higher risk of falls: fall as a presenting complaint, a transfer and mobility score of 3 or 4, and primary nurses’ judgement that a patient was agitated, needed frequent toileting, and was visually impaired. Also, a risk assessment score (0-5) was derived by scoring one point for each of these five factors. The Examiner interprets the risk assessment score of the individual as distinguishing ability level as it is based on characteristics/factors.),
wherein the ability level of the individual comprises 
a cognitive ability level (see Oliver, pg. 2, right column, Characteristics box, “most recent documented abbreviated mental test score (0-10)), 
a communication ability level (see Oliver, Characteristics box, *Transfer score: 1= unable, 2 = minor help (verbal), and 3 = independent. The Examiner interprets levels of verbal communication ability), and/or 
a compliance level (See Oliver, Characteristics box, primary nurses’ judgements. The Examiner interprets primary nurses’ judgement that a patient was compliant (0) or noncompliant (1) as one of the five factors for deriving the risk assessment score, i.e., Weatherly’s Fall Risk score.); and
[…] and/or the distinguished ability level (As can be seen, the Examiner interprets Oliver’s risk assessment score as a distinguished risk assessment score. The Examiner notes the actual innate ability level of a person is non-functional descriptive material, but any associated metrics are not.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the display device and risk assessment score of Weatherly to display a risk assessment score derived from the scoring method as taught by Oliver (i.e., one point for each of five factors to include a mental test score, a transfer score, a compliance score based on primary nurses’ judgement as well as two other scores for two other factors), with the motivation of identifying clinical characteristics of elderly inpatients that predict their chance of falling (phase 1) and to 

Regarding claim 2, Weatherly/Oliver teaches the device according to claim 1, wherein the device is configured to
output the intervention signal […] by way of the user interface (Weatherly Fig. 2 and Fig. 7 teach the display device for outputting the fall-risk assessment (the projection/intervention signal).),
wherein the user interface is arranged in the vicinity of the individual (Weatherly Fig. 1 teaches the fall-detecting device. Weatherly [0010] teaches individual(s) (i.e., patients) is/are provided with a fall-detecting device that is installed proximately to the patient/individual. Weatherly [0030, 0060] teach a host device physically connected by a wire or cable to one or more fall detection device. Weatherly [0041] teaches the host device communicates the receipt of a message representing a fall alert to a user of the host device, e.g. a health-care provider. The Examiner interprets Weatherly’s host device is a user interface stationed proximately to the patient/individual.)

Weatherly/Oliver does not explicitly teach directly to the individual (meaning patient).
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of an individual/patient with teaching 
	
Regarding claim 3, Weatherly/Oliver teaches the device according to claim 1, wherein the processing unit is further configured to 
receive data related to a staff schedule (Weatherly [0052] teaches the health-care provider may use the fall-risk assessment values in a number of ways to provide more efficient care to many individuals, e.g. to more efficiently generate schedules for each individual health-care provider. Weatherly [0013] teaches the host device creates and stores (receives) information. The Examiner interprets Weatherly’s host device to be creating and storing schedules.)

Regarding claim 4, Weatherly/Oliver teaches the device according to claim 3, wherein the user interface is configured to output the intervention signal 
to a staff member (The Examiner interprets the user of Weatherly’s host device as the health-care provider or other employed by the health-care provider.) and to trigger a staff intervention at the individual based on the staff schedule, the obtained data and the projection ([0066] teaches triggering the generation of reports by an operator (staff interventions at the individual based on the staff schedule), the reports including a fall history report/summary for an individual patient, a fall-risk assessment report (based on the obtained data and the projection), a patient census, a program summary, a fall history summary, and a fall detail report.)

Regarding claim 5, Weatherly/Oliver teaches the device according to claim 1, wherein
	The personal data of the individual comprises one or more of age, gender, neurologic condition, symptoms, disabilities, medication, fall history, […] (The Examiner notes only one of these is required for the claim to be met. Weatherly Fig. 2, 4, 5, 7 and [0045] teach the individual’s database record includes information about the patient, including medication, fall alerts, report history, and reference to the individual’s fall data. [0066] teaches fall history summaries. Weatherly [0010] teaches fall-risk assessment(s) based on the accumulated data representing each fall report and based on additional, user-entered data. Weatherly [0017] teaches patient information about name, location, age, and/or gender. Weatherly Fig. 6 teaches data on Parkinson’s Disease (PD) (a neurological condition). The Examiner interprets psychological profile according to the Specification (pg. 9, Ln. 24-25): compliance / adherence level (patients with lower levels of compliance/ adherence to medical guidelines during their hospitalization (e.g. do not leave the bed unattended) are at higher risk for falling while attempting to exit the bed than otherwise). Weatherly Fig. 8 teaches a Fall Form; a contributing factor for falling, i.e., not calling for assistance; and a selection for an “unassisted attempt…” contributing to a fall event. The Examiner interprets a Fall Form with a selected “unassisted attempt” as a psychological profile. Oliver at pg. 1, right column, paragraph 1 recites “Falls are common among elderly hospital inpatients; and the consequences of a fall include fracture, fear of falling, anxiety and depression, and loss of confidence, all of which lead to greater disability. The Examiner interprets consequences as symptoms of a Fall. Oliver at pg. 2, right column, box text teaches Characteristics listed for patients who fall, including a Barthel index (0-20) and a transfer and mobility score (0-6) based on the Barthel index*. The Examiner interprets the Barthel index and the transfer and mobility score as measures of disability. Characteristics also includes information on visual/hearing/cognitive impairment(s).)

Regarding claim 10, Weatherly/Oliver teaches the device according to claim 1, wherein 
The compliance level is related to the total risk score being determined to be high (See previous citations. The Examiner interprets a high risk factor score as earning one point from a compliance risk factor (i.e., noncompliance give 1 point toward the risk factor score). A compliance level of 0 is associated with a lower risk factor score than a compliance level of 1. The Examiner notes that in this manner, the two are related.)

Regarding claim 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 1, but for the limitations 

Further, Weatherly/Oliver teaches 
	A classification unit configured to provide personal data of the individual (Weatherly Fig. 2 teaches a storage device for storing database files, which contain information about each patient as well as information about fall alerts received from the receiver 104 of the fall-detecting device.); and

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 12 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.	

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a method, which is technically corresponding to claims 4 and 12. Since claim 13 is analogous to claims 4 and 12, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 4 and 12.

Regarding claim 14, Weatherly/Oliver teaches the method according to claim 12, wherein the step of triggering an intervention by staff comprises one or more of the (The Examiner notes that only one of these is required for the claim limitation to be met):
Identifying the nearest available staff member ([0052] teaches accurate fall-risk assessments enable health-care providers to determine the ideal location for each individual’s room, such that those individuals with a relatively high fall-risk are relatively closer to nurses’ stations or other staffed health-care offices. The Examiner interprets a health-care office with one staff member scheduled per shift. [0042] teaches notifying a responsible party that a message indicating a fall alert has been received by the host device. The Examiner interprets the responsible party as the health-care provider scheduled for duty during the time of the alert, who is located, e.g., in the nurses’ station and uses the host device.),
Sending an alarm code to the staff member (see previous citation),
Informing the staff member about the available time-frame to prevent a bed fall incident (see previous citations. [0051, 0068] teaches the fall-risk assessment may be based on the quantity of fall-related behavior that occurred during a given time period (e.g. between 4:30 and 6:30 AM) and calculated differently given a time of day. The Examiner interprets the health-care provider reviewing information about patients, including Fall Risk Assessment and Report History, to be informed by the host device.),
Informing the staff about details of the patient profile of the individual (see previous citations),
Informing staff about the recommended intervention action ([0052] teaches the health-care provider may use calculations to increase or ensure personal contact with the individual, to avoid the highly likely fall-related behavior. The Examiner interprets increased contact as an intervention to prevent a fall and personalize care for an individual.),

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a computer program (i.e., software), which is technically corresponding to claim 1. Since claim 15 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherly in view of Oliver and in further view of Derenne et al. (U.S. Pre-Grant Publication No. 2015/0109442).

Regarding claim 8, Weatherly/Oliver teaches the device according to claim 1, wherein 
The cognitive ability level is related to the total risk score […] (see Oliver, pg. 2, right column, Characteristics box, “most recent documented abbreviated mental test score (0-10)”. The Examiner interprets mental test score as (cognitive ability level). Oliver (pg. 1 left column, Results) teaches a risk assessment score (total risk score) is derived from (related to) characteristics/factors. Weatherly Fig. 1 teaches the fall-detection device comprises an event monitoring device sending signals to receivers.)

Weatherly/Oliver does not teach slowly to moderately increasing within a limited time-window.
Derenne does teach slowly to moderately increasing within a limited time-window. (The Specification (pg. 28, Ln. 10-12) recite cognitive level is high in absence of cognitive impairment and speech impairment; and (pg. 9, Ln. 10-12) groups cognitive and visual disabilities together. [0215] teaches the system monitors for presence/absence of visual indicators that indicate the patient is a fall risk, consults the attribute data, and analyzes the data from cameras to determine whether the visual indicator e.g. eyeglasses is in an expected position. The Examiner interprets the system as monitoring visual/cognitive impairment. Claim 11 teaches analyzing image data to determine a score for a fall risk assessment (Weatherly’s Fall Risk score). The Examiner interprets Derenne’s score as based on the visual/cognitive impairment. Claim 12 teaches to repetitively determine the score for the fall risk assessment and provide notification if the score changes (increases or decreases) by more than a threshold (slowly to moderately). The Examiner interprets the score as increasing by more than a threshold. The Examiner interprets the time between one score and the next is definite/small/limited.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of visual indicators, such as presence/absence of eyeglasses within reach of the occupant of a bed, used to determine a fall-risk assessment score with teaching of Weatherly/Oliver since the combination of the references is merely combining prior art elements according to 

Regarding claim 9, Weatherly/Oliver teaches the device according to claim 1, wherein 
The communication ability level is related to the total risk score […] (Oliver, pg. 2, right column, Characteristics box, teaches levels of verbal communication ability. Oliver (pg. 1 left column, Results) teaches a risk assessment score (total risk score) is derived from (related to) characteristics/factors. Weatherly Fig. 1 teaches the fall-detection device comprises an event monitoring device sending signals to receivers.)

Weatherly/Oliver does not teach significantly increasing within a limited time-window. 
Derenne does teach significantly increasing within a limited time-window ([0215] teaches the system monitors for presence/absence of visual indicators that indicate the patient is a fall risk, consults the attribute data, and analyzes the data from cameras. Claim 11 teaches analyzing image data to determine a score for a fall risk assessment (Weatherly’s Fall Risk score). [0312] teaches gestures are analyzed by a software module. The Examiner interprets gestures as a visual indicator for communication ability. The Examiner interprets the system as monitoring visual/communication impairments. Claim 12 teaches to repetitively determine the score for the fall risk assessment and provide notification if the score changes (increases or decreases) by more than a threshold (significantly or slowly to moderately). The Examiner interprets the score as increasing significantly. The Examiner notes that it is not clear what significant, slow, or moderate entails. The Examiner interprets the time between one score and the next is definite/small/limited.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of a gesture software module and using visual indicators of communication ability to determine a fall-risk assessment score with teaching of Weatherly/Oliver since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Weatherly/Oliver or Derenne. Providing a risk assessment score determined using a visual indicator (as taught by Derenne) does not change or affect the transfer score of the risk assessment score of Weatherly/Oliver. Providing a risk assessment score would be performed the same way even with the addition of a visual indicator for communication ability. Since the functionalities of the elements in Weatherly/Oliver and Derenne do not interfere with each other, the results of the combination would be predictable.

Response to Arguments
Rejection under 35 U.S.C. §112
Regarding the indefiniteness rejection of Claims 1-15, the Applicant has cancelled Claims 6-7, rendering the rejection of those claims moot. Regarding claims 1-5 and 8-14, the Applicant has amended the claims to overcome the previous indefiniteness rejections and has overcome the basis of rejection of claims 1-5 and 8-14. Regarding Clam 15, the Examiner has reevaluated the rejection and withdraws it.

Rejection under 35 U.S.C. §101
Regarding the rejection of Claims 1-15, the Applicant has cancelled Claims 6-7, rendering the rejection of those claims moot. Regarding the remaining claims 1-5 and 8-15, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 
Applicant argues:
“The claims are not directed to an abstract idea or a mental process, but to a specific novel and non-obvious physical device that performs a potentially lifesaving role. Accordingly, Applicant respectfully asserts that the claims are not directed to a judicial exception” (pg. 12, -17-, Applicant’s Remarks).
Regarding (a), the Examiner respectfully disagrees. The Examiner submits the claims are directed to an abstract idea of certain methods of organizing human activity but for supra. The Examiner notes that a potentially lifesaving role is not in fact a lifesaving role (practical application) and the claims do not recite performing a lifesaving role.
“the claims are directed to a specific novel and non-obvious physical device that performs a potentially life-saving role in determining the risk of a person falling out of bed.” (pg. 12, -17-, Applicant’s Remarks). 
Regarding (b), the Examiner respectfully disagrees.  The Examiner submits that the additional elements, described in the remarks as “specific novel and non-obvious”, neither provide a practical application nor significantly more alone or in combination.  Further, “[a]s made clear by the courts, the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." MPEP 2016.05(I) (internal quotations omitted). The Examiner submits that performing a supra.
“The claimed invention provides a specific solution to the ongoing challenge of preventing bed falls.” (pg. 12, -17-, Applicant’s Remarks).
Regarding (c), the Examiner respectfully disagrees. The Examiner submits that this is not a technical problem; this is a medical problem. Since this is not a technical problem (i.e., caused by the computer to which the claims are confined), the claimed invention does not provide a practical application or significantly more under this measure. The Examiner notes that the Specification [0002]-[0013] does not seem to readily provide support to the Applicant’s Remarks and that the Specification provides numerated Lines, not Paragraphs.
“When the device is used to generate a risk score and subsequent intervention signal, this is an important practical application of the claimed invention which can potentially save millions of dollars in unnecessary healthcare and can even save lives.” (pg. 12, -17-, Applicant’s Remarks).
Regarding (d), the Examiner respectfully submits that while the invention has the potential to save on healthcare costs and improve quality of urgent care, the quoted statement is insufficient to render the claims subject matter eligible. The Examiner submits that the argued generating of a risk score and subsequent intervention signal (i.e., projection) are part of the abstract idea and thus, by definition, are not an 
“the invention and the claims integrate an alleged abstract idea into a practical application such that an end result - a risk score and subsequent intervention signal and/or ability level provided to a user to prevent a bed fall - can be achieved” (pg. 12, -17-, Applicant’s Remarks).
Regarding (e), the Examiner respectfully disagrees. The recited end result is not a Practical Application by any measure provided for in the 2019 PEG.
“The components do not represent a simple generic computer system. Rather, the claims recite a novel, complicated system with much more than a generic computer or a processor. The physical device comprises at least, for example: (1) a sensor that has a very specific configuration where it is arranged in the vicinity of the individual and/or in contact with the individual, and from that arrangement it is configured to obtain sensor data about the individual; (2) a physical processor that receives the sensor data and receives personal data, analyzes that data, and generates an intervention signal when there is a fall risk; and (3) a physical user interface configured to provide the generated intervention signal and/or the determined ability level to a user” (pg. 13, -18-, Applicant’s Remarks).
Regarding (f), the Examiner respectfully disagrees and submits that basis of rejection. The judicial exception is not integrated into practical application by the additional elements alone or in combination. The (1) sensor has not been described and is considered extra-solution activity as well as well-understood, routine, and conventional. 

Regarding the rejection of amended claims 2-5, 8-10, and 13-14, the Applicant has not offered either any or any further argument(s) with respect to these claims other than to reiterate the argument(s) present for the claim or for the claim(s) from which they depend. As such, the rejection of these claims is further/also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-15, the Applicant has cancelled Claims 6-7, rendering the rejection of those claims moot. Regarding the remaining claims 1-5 and 8-15, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 
Applicant argues:
“Regarding independent claim 1, Weatherly in view of Oliver and/or Derenne fails to suggest or render obvious, for example, a device comprising a processing unit configured to, inter alia, distinguish an ability level of the individual based on the total risk score and its change and/or development during a predetermined time-frame, wherein the ability level of the individual comprises a cognitive ability level, a communication ability level, and/or a compliance level; and a user interface configured to output the distinguished ability level” (pg. 13, -18-, Applicant’s Remarks).
Regarding (g), the Examiner respectfully disagrees. The Examiner submits the basis of rejection.
“the Patent Office asserts that the combination discloses a cognitive ability level (citing Oliver, page 2 and Characteristics box, and Weatherly, FIG. 8), and eyeglass removal in Derenne. Similarly, the Patent Office asserts that the combination discloses a communication ability level citing automatic voice signals in paragraph [0275] and [0312] of Derenne. Additionally, the Patent Office asserts that the combination discloses a compliance level via a risk factor score” (pg. 14, -19-, Applicant’s Remarks).
Regarding (h), the Examiner respectfully submits the basis of rejection, which describes the modification of Weatherly’s determination of risk using quantifiable characteristics of Oliver, characteristics used for determining a risk score that by definition distinguish a risk factor assessment. The Examiner submits that the quoted [0275] is no longer cited in the current Office Action as it is excess information. The Examiner submits that it is unclear why Derenne is recited in the Applicant’s quoted 
“none of these disclosures teaches or suggests a device configured with a processor that distinguishes the ability level of the individual based on the total risk score and its change and/or development during a predetermined time-frame.” (pg. 14, -19-, Applicant’s Remarks).
Regarding (i), the Examiner respectfully disagrees. The Examiner submits the basis of rejection. The Examiner submits that at least claim 1 is unpatentable over Weatherly in view of Oliver teaching certain features with the motivation of increasing the quality of patient care (see Oliver, pg. 1, Abstract, Objectives). Oliver teaches specific characteristics that can be used to modify the risk assessment scoring method of Weatherly. Modifying Weatherly’s risk assessment scoring method with Oliver’s characteristics by definition distinguishes Weatherly’s risk assessment scoring method and resulting risk assessment score.
“The only motivation to combine the very disparate aspects… comes from the four corners of the present Application” (pg. 14, -19-, Applicant’s Remarks).
Regarding (j), the Examiner respectfully disagrees. The Examiner submits that the motivation to combine Weatherly and Oliver comes from Oliver et al., pg. 1, Abstract and Objectives. The Examiner submits that a proper motivation has been given in accordance with MPEP § 2144 (II).
“combinations are not rendered obvious solely by being possible; they must be predictable.” (pg. 14, -19-, Applicant’s Remarks).
Regarding (k), the Examiner respectfully submits that a proper motivation has been provided and the Applicant has offered no reasoning as to why the combination would not be predictable.

Regarding the rejection of amended claims 2-5 and 8-15, the Applicant has not offered any argument(s) with respect to these claims other than to reiterate the argument(s) present for the analogous claim or for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626